Exhibit 10.3

 

The following executive officers of Cephalon, Inc. executed the Executive
Severance Agreement set forth below:

 

Executive Officers

Valli F. Baldassano, EVP and Chief Compliance Officer

Wilco Groenhuysen, EVP and Chief Financial Officer

Gerald J. Pappert, EVP and General Counsel

Lesley Russell, EVP and Chief Medical Officer

Carl A. Savini, EVP and Chief Administrative Officer

Jeffry L. Vaught, EVP and Chief Scientific Officer

 

EXECUTIVE SEVERANCE AGREEMENT

 

This Executive Severance Agreement (“Agreement”) is made as of the 10th day of
March, 2011 by and between Cephalon, Inc., a Delaware corporation (the
“Company”), and                           (“Executive”).

 

WHEREAS, Executive is an executive of the Company, currently serving as its
                    ;

 

WHEREAS, the Company and Executive desire to enter into this Agreement to
provide certain payments and benefits in the event that Executive’s employment
is terminated as set forth below; and

 

WHEREAS, the Company and the Executive previously entered into an Executive
Severance Agreement, as amended and restated as of June 24, 2008 (the “Existing
Agreement”), and the Company and the Executive have agreed that this Agreement
shall supercede and replace the Existing Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:

 

1.                                       Definitions.

 

(a)                                  “Annual Base Salary” shall mean twelve
times the greater of (i) the highest monthly base salary paid or payable
(including any base salary which has been earned but deferred) to Executive by
the Company and its affiliates (as defined in section 1504 of the Code without
regard to subsection (b) thereof), together with any and all salary reduction
authorized amounts under any of the Company’s benefit plans or programs, or (ii)
the monthly base salary paid or payable to Executive by the Company (including
authorized deferrals, salary reduction amounts and any car allowance)
immediately prior to Executive’s Termination Date.

 

(b)                                 “Annual Bonus” shall mean one hundred
percent (100%) of Executive’s target annual bonus for the year in which
Executive’s Termination Date occurs, plus one hundred percent (100%) of any
other bonuses Executive receives, or is entitled to receive, during the year in
which Executive’s Termination Date occurs.

 

1

--------------------------------------------------------------------------------


 

(c)                                  “Board” shall mean the Board of Directors
of the Company.

 

(d)                                 “Bonus Multiplier” shall mean the quotient
determined by dividing the total number of months in which Executive performed
services for the Company during the calendar year in which Executive’s
Termination Date occurs divided by twelve (12).

 

(e)                                  “Cause” shall mean Executive has engaged in
any act of unethical conduct, willful misconduct, fraud or embezzlement, any
unauthorized disclosure of confidential information or trade secrets, or any
other act that is materially and demonstrably detrimental to the Company.

 

(f)                                    “Change in Control” shall be deemed to
have occurred if any of the following events occurs:

 

(i)                                     the direct or indirect acquisition by
any person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934) of securities possessing more than thirty
percent (30%) of the combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
shareholders which the Board does not recommend such shareholders to accept;

 

(ii)                                  a change in the composition of the Board
over a period of twenty-four (24) months or less such that a majority of the
Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (x) have been Board
members continuously since the beginning of such period, or (y) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (x) who were still in
office at the time such election or nomination was approved by the Board;

 

(iii)                               a merger or consolidation in which
securities possessing more than fifty percent (50%) of the combined voting power
of the Company’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction; or

 

(iv)                              the sale, transfer or other disposition of
more than seventy-five percent (75%) of the Company’s assets in a single or
related series of transactions.

 

(g)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(h)                                 “Constructive Termination” means Executive’s
voluntary resignation following any of the following events: (i) a change in
Executive’s position with the Company or the successor thereto which materially
reduces Executive’s level of responsibility; (ii) a

 

2

--------------------------------------------------------------------------------


 

reduction in Executive’s level of compensation (including base salary,
significant fringe benefits and the target level of any non-discretionary and
objective-standard incentive payment or bonus award) by more than ten percent
(10%) in the aggregate; or (iii) a relocation of Executive’s place of employment
that would increase Executive’s commute by more than fifty (50) miles; provided,
however, such change, reduction or relocation is effected by the Company or the
successor thereto without Executive’s consent.  In order for a termination to
constitute a Constructive Termination, Executive must provide a written Notice
of Termination to the Company within thirty (30) days after the event
constituting a Constructive Termination.  The Company shall have a period of
thirty (30) days in which it may correct the act or failure to act that
constitutes the grounds for Constructive Termination as set forth in Executive’s
Notice of Termination.  If the Company does not correct the act or failure to
act within such period, Executive must terminate employment within thirty (30)
days after the end of the cure period, in order for the termination to be
considered a Constructive Termination.

 

(i)                                     “Disability” shall mean Executive is, by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of not less than one year,
unable to engage in any substantial gainful employment or service.

 

(j)                                     “Notice of Termination” means a written
notice which (i) indicates the specific termination provision in this Agreement
relied upon, and (ii) briefly summarizes the facts and circumstances deemed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

(k)                                  “Termination Date” shall mean the last day
of Executive’s employment with the Company.

 

(l)                                     “Termination of Employment” shall mean
the termination of Executive’s active employment relationship with the Company.

 

2.                                       Termination of Employment Prior to a
Change in Control.

 

(a)                                  Termination Prior to a Change in Control. 
In the event that Executive’s employment with the Company is terminated prior to
a Change in Control on account of an involuntary termination by the Company for
any reason other than Cause, death or Disability, Executive shall be entitled to
the benefits provided in subsection (b) of this Section 2.

 

(b)                                 Compensation Upon Termination Prior to
Change in Control.  Subject to the provisions of Section 5 hereof, in the event
a termination described in subsection (a) of this Section 2 occurs, the Company
shall provide Executive with the following, provided that Executive executes and
does not revoke the Release (as defined in Section 5):

 

(i)                                     Executive shall receive a cash payment
equal to one and a half (1.5) times the Executive’s Annual Base Salary at the
rate in effect immediately before

 

3

--------------------------------------------------------------------------------


 

Executive’s Termination Date.  Subject to Section 24, payment shall be made in a
lump sum payment within sixty (60) days after Executive’s Termination Date,
provided Executive executes a Release during the sixty (60) day period and does
not revoke the Release.

 

(ii)                                  Executive shall receive a cash payment
equal to the premium cost that Executive would have to pay, at COBRA rates as in
effect on Executive’s Termination Date, to continue the Company’s medical and
dental coverage for Executive and, where applicable, Executive’s spouse and
dependents, if receiving such coverage on Executive’s Termination Date, for a
period of eighteen (18) months following Executive’s Termination Date.  Subject
to Section 24, payment shall be made in a lump sum payment within sixty (60)
days after Executive’s Termination Date, provided Executive executes a Release
during the sixty (60) day period and does not revoke the Release.

 

(iii)                               The Company shall cover the cost of
reasonable outplacement assistance services for Executive that are directly
related to Executive’s Termination of Employment and are actually provided by an
outplacement agency selected by Executive, in an amount not to exceed $15,000;
provided, however, that the period during which the outplacement assistance
services will be covered and the reimbursements paid does not extend beyond the
period set forth in Treas. Reg. §1.409A-1(b)(9)(v)(E).

 

(iv)                              Executive shall receive any amounts earned,
accrued or owing but not yet paid to Executive as of Executive’s Termination
Date, payable in a lump sum, and any benefits accrued or earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

 

(c)                                  Notice of Termination.  Any termination on
account of this Section 2 shall be communicated by a Notice of Termination to
the other Parties hereto given in accordance with Section 19 hereof.

 

3.                                       Termination of Employment on Account of
a Change in Control.

 

(a)                                  Termination on Account of a Change in
Control.  In the event that Executive’s employment with the Company is
terminated after, or in connection with, a Change in Control on account of: (i)
an involuntary termination by the Company following a Change in Control for any
reason other than Cause, death or Disability, (ii) Executive voluntarily
terminates employment with the Company following a Change in Control on account
of a Constructive Termination, or (iii) by the Company (other than for Cause,
death or Disability) prior to or in connection with an anticipated Change in
Control at the request or direction of the acquirer involved in the Change in
Control, Executive shall be entitled to the benefits provided in subsection (b)
of this Section 3. If Executive is entitled to benefits described in subsection
(b) of this Section 3 by reason of clause (a)(iii) above, Executive shall be
entitled to such benefits upon Executive’s Termination of Employment regardless
of whether the Change in Control actually occurs.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Compensation in Connection With a
Termination on Account of a Change in Control.  Subject to the provisions of
Section 5 hereof, in the event a termination described in subsection (a) of this
Section 3 occurs, the Company shall provide Executive with the following,
provided that Executive executes and does not revoke the Release:

 

(i)                                     Executive shall receive a cash payment
equal to the sum of (x) three (3) times Executive’s Annual Base Salary at the
rate in effect immediately before Executive’s Termination Date, (y) three (3)
times Executive’s Annual Bonus, and (z) the Bonus Multiplier times Executive’s
Annual Bonus. Subject to Section 24, payment shall be made in a lump sum payment
within sixty (60) days after Executive’s Termination Date, provided Executive
executes a Release during the sixty (60) day period and does not revoke the
Release.

 

(ii)                                  Executive shall receive a cash payment
equal to the premium cost that Executive would have to pay, at COBRA rates as in
effect on Executive’s Termination Date, to continue the Company’s medical and
dental coverage for Executive and, where applicable, Executive’s spouse and
dependents, if receiving such coverage on Executive’s Termination Date, for a
period of thirty-six (36) months following Executive’s Termination Date. 
Subject to Section 24, payment shall be made in a lump sum payment within sixty
(60) days after Executive’s Termination Date, provided Executive executes a
Release during the sixty (60) day period and does not revoke the Release.

 

(iii)                               All stock options and restricted stock held
by Executive will become fully vested and/or exercisable, as the case may be, on
the Termination Date, and all stock options shall remain exercisable after
Executive’s Termination Date as set forth in the applicable option agreements
with the Company.

 

(iv)                              The Company shall cover the cost of reasonable
outplacement assistance services for Executive that are directly related to
Executive’s Termination of Employment and are actually provided by an
outplacement agency selected by Executive, in an amount not to exceed $15,000;
provided, however, that the period during which the outplacement assistance
services will be covered and the reimbursements paid does not extend beyond the
period set forth in Treas. Reg. §1.409A-1(b)(9)(v)(E).

 

(v)                                 Executive shall receive any amounts earned,
accrued or owing but not yet paid to Executive as of Executive’s Termination
Date, payable in a lump sum, and any benefits accrued or earned in accordance
with the terms of any applicable benefit plans and programs of the Company.

 

(c)                                  Notice of Termination.  Any termination on
account of this Section 3 shall be communicated by a Notice of Termination to
the other Parties hereto in accordance with Section 19 hereof.

 

5

--------------------------------------------------------------------------------


 

4.                                       Termination of Employment on Account of
Disability.  Notwithstanding anything in this Agreement to the contrary, if
Executive’s employment terminates on account of Disability, Executive shall be
entitled to receive disability benefits under any disability program maintained
by the Company that covers Executive, and Executive shall not be considered to
have terminated employment under this Agreement and shall not receive benefits
pursuant to Sections 2 and 3 hereof.

 

5.                                       Release.  Notwithstanding the
foregoing, no such payments shall be made unless Executive executes, and does
not revoke, the Company’s standard written release (the “Release”) of any and
all claims against the Company and all related parties with respect to all
matters arising out of Executive’s employment by the Company (other than any
entitlements under the terms of this Agreement or under any other plans or
programs of the Company in which Executive participated and under which
Executive has accrued or become entitled to a benefit) or the termination
thereof.

 

6.                                       Other Payments.  The payments due under
Sections 2 and 3 hereof shall be in addition to and not in lieu of any payments
or benefits due to Executive under any other plan, policy or program of the
Company, except that no cash payments shall be paid to Executive under the
Company’s then current severance pay policies.

 

7.                                       Enforcement.

 

(a)                                  In the event that the Company shall fail or
refuse to make payment of any amounts due Executive under Sections 2, 3 and 6
hereof within the respective time periods provided therein, the Company shall
pay to Executive, in addition to the payment of any other sums provided in this
Agreement, interest, compounded daily, on any amount remaining unpaid from the
date payment is required under Sections 2, 3 and 6, as appropriate, until paid
to Executive, at the rate from time to time announced by Wells Fargo Bank, N.A.
as its “prime rate” plus two percent (2%), each change in such rate to take
effect on the effective date of the change in such prime rate.

 

(b)                                 It is the intent of the Parties that
Executive not be required to incur any expenses associated with the enforcement
of Executive’s rights under Sections 2, 3 and 6 of this Agreement by
arbitration, litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
Executive hereunder.  Accordingly, the Company shall pay Executive the amount
necessary to reimburse Executive in full for all expenses (including all
attorneys’ fees and legal expenses) incurred by Executive in enforcing any of
the obligations of the Company under this Agreement unless the lawsuit brought
by Executive is determined to be frivolous by a court of final jurisdiction.

 

8.                                       No Mitigation.  Executive shall not be
required to mitigate the amount of any payment or benefit provided for in this
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for herein be reduced by any compensation earned by
other employment or otherwise.

 

6

--------------------------------------------------------------------------------


 

9.                                       Non-Exclusivity of Rights.  Except as
provided in Section 6, nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company or any of its
subsidiaries or affiliates and for which Executive may qualify.

 

10.                                 No Set-Off.  The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against Executive or others.

 

11.                                 Taxes.  Any payment required under this
Agreement shall be subject to all requirements of the law with regard to the
withholding of taxes, filing, making of reports and the like, and the Company
shall use its best efforts to satisfy promptly all such requirements.

 

12.                                 Application of Section 280G of the Code.

 

(a)                                  Possible Reduction.  In the event Executive
becomes entitled to any benefits or payments in the nature of compensation
(within the meaning of section 280G(b)(2) of the Code) under this Agreement, or
any other plan, arrangement, or agreement with the Company (the “Payments”), and
such benefits or payments would (in the absence of this Section 12) be subject
to the excise tax imposed by section 4999 of the Code (the “Excise Tax”), the
aggregate present value of the Payments under this Agreement shall be reduced
(but not below zero) to the Reduced Amount (as defined below), if reducing the
Payments under this Agreement will provide Executive with a greater net
after-tax amount than would be the case if no reduction was made.  The “Reduced
Amount” shall be an amount expressed in present value which maximizes the
aggregate present value of Payments without causing any Payment under this
Agreement to be subject to the Excise Tax, determined in accordance with section
280G(d)(4) of the Code.  If Payments are to be reduced, the Company shall reduce
the Payments under this Agreement by first reducing Payments that are payable in
cash and then by reducing non-cash Payments.  Only amounts payable under this
Agreement shall be reduced pursuant to this Section 12.

 

(b)                                 Determinations.  All determinations to be
made under this Section 12 shall be made by the Company’s independent public
accounting firm as in effect immediately prior to the event that constitutes a
change in control under section 280G of the Code or another independent firm
selected by the Company before such event (the “Accounting Firm”), which firm
shall provide its determinations and any supporting calculations to the Company
and Chief Executive Officer within ten (10) business days after such event.  Any
such determination by the Accounting Firm shall be binding upon the Company and
Executive.

 

(c)                                  Fees and Expenses.  All of the fees and
expenses of the Accounting Firm in performing the determinations referred to in
this Section 12 shall be borne solely by the Company.  The Company agrees to
indemnify and hold harmless the Accounting Firm of and from any and all claims,
damages and expenses resulting from or relating to its determinations

 

7

--------------------------------------------------------------------------------


 

pursuant to this Section 12, except for claims, damages or expenses resulting
from the gross negligence or willful misconduct of the Accounting Firm.

 

13.                                 Confidential Information.  Executive shall
remain subject to the terms and conditions of Executive’s Employee
Confidentiality Agreement, which shall continue in full force and effect, except
as specifically modified herein.

 

14.                                 Non-Competition.

 

(a)                                  During the period of Executive’s employment
by the Company and, if Executive’s employment with the Company terminates for
any reason other that described in Section 3(a) above, for a period of one
(1) year thereafter, except with the written consent of the Board, Executive
shall not directly or indirectly, own, manage, operate, join, control, finance
or participate in the ownership, management, operation, control or financing of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, stockholder, consultant, investor or otherwise with, or use or
permit Executive’s name to be used in connection with, any person, business or
enterprise which directly or indirectly engages in (i) the development of
compounds, or (ii) the sale or marketing of products, that compete with the
Company’s compounds or products (the “Company’s Business”).

 

(b)                                 In further consideration for the Company’s
promises herein, Executive agrees that for the period beginning with the
termination of Executive’s employment with the Company for any reason other than
that described in Section 3(a) above, and for a period of one (1) year
thereafter, Executive will not:

 

(i)                                     except with the prior written consent of
the Board, directly or indirectly solicit, entice or induce any customer to
become a customer of any other person, firm or corporation with respect to the
Company’s Business or to cease doing business with the Company or its
subsidiaries or affiliates, and that Executive will not approach any such
person, firm or corporation for such purpose or authorize or knowingly approve,
encourage or assist the taking of such actions by any other person, firm or
corporation; or

 

(ii)                                  directly or indirectly solicit, recruit or
hire any part-time or full-time employee, representative or consultant of the
Company or its subsidiaries or affiliates to work for a third party other than
the Company or its subsidiaries or affiliates or engage in any activity that
would cause any employee, representative or consultant to violate any agreement
with the Company or its subsidiaries or affiliates.  The foregoing covenant
shall not apply to any person after twelve (12) months have elapsed after the
date on which such person’s employment by the Company has terminated.

 

(c)                                  The foregoing restrictions shall not be
construed to prohibit Executive’s ownership of less than five percent of any
class of securities of any corporation which is engaged in any of the foregoing
businesses and has a class of securities registered pursuant to the

 

8

--------------------------------------------------------------------------------


 

Securities Exchange Act of 1934, as amended, provided that such ownership
represents a passive investment and that neither Executive nor any group of
persons including Executive in any way, either directly or indirectly, manages
or exercises control of any such corporation, guarantees any of its financial
obligations, otherwise takes any part in its business, other than exercising
Executive’s rights as a stockholder, or seeks to do any of the foregoing.

 

15.                                 Equitable Relief.

 

(a)                                  Executive acknowledges that the
restrictions contained in Sections 13 and 14 hereof are reasonable and necessary
to protect the legitimate interests of the Company and its affiliates, that the
Company would not have entered into this Agreement in the absence of such
restrictions, and that any violation of any provision of those Sections will
result in irreparable injury to the Company.  Executive represents that
Executive’s experience and capabilities are such that the restrictions contained
in Section 14 hereof will not prevent Executive from obtaining employment or
otherwise earning a living at the same general level of economic benefit as is
currently the case.  Executive further represents and acknowledges that
(i) Executive has been advised by the Company to consult Executive’s own legal
counsel in respect of this Agreement, and (ii) that Executive has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with Executive’s legal counsel.

 

(b)                                 Executive agrees that the Company shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, as well as an equitable accounting of all earnings,
profits and other benefits arising from any violation of Sections 13 or 14
hereof, which rights shall be cumulative and in addition to any other rights or
remedies to which the Company may be entitled.  In the event that any of the
provisions of Sections 13 or 14 hereof should ever be adjudicated to exceed the
time, geographic, service, or other limitations permitted by applicable law in
any jurisdiction, then such provisions shall be deemed reformed in such
jurisdiction to the maximum time, geographic, service, or other limitations
permitted by applicable law.

 

(c)                                  Executive irrevocably and unconditionally
(i) agrees that any suit, action or other legal proceeding arising out of
Section 13 or 14 hereof, including without limitation, any action commenced by
the Company for preliminary and permanent injunctive relief or other equitable
relief, may be brought in the United States District Court for the District of
Delaware, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Delaware, (ii) consents to
the non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which Executive may have to the
laying of venue of any such suit, action or proceeding in any such court. 
Executive also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 19 hereof.

 

16.                                 Term of Agreement.  This Agreement shall
continue in effect until the third anniversary of the Effective Date (the
“Initial Term”) or Executive’s Termination of Employment, if earlier.   If
Executive continues in employment, the term of the Agreement shall automatically
be renewed at the end of the Initial Term, and at the end of each renewal term,
for

 

9

--------------------------------------------------------------------------------


 

successive terms of one (1) year each, unless the Company provides notice to
Executive at least ninety (90) days prior to the expiration of the Initial Term
or any renewal term that the Agreement is not to be renewed.  Notwithstanding
the foregoing, (i) this Agreement shall continue in effect for not less than two
(2) years following a Change of Control occurring during the term of this
Agreement and (ii) after the termination of Executive’s employment during the
term of this Agreement, this Agreement shall remain in effect until all of the
obligations of the Parties hereunder are satisfied or have expired.  The
expiration of the term shall not, in and of itself, be deemed a termination of
Executive’s employment for purposes of this Agreement, including a termination
without Cause or for Good Reason.

 

17.                                 Indemnification.  Executive shall be
entitled to indemnification under the charter or bylaws of the Company and its
affiliates, and under any director’s and officer’s insurance policies maintained
by the Company and its affiliates, that provide for indemnification for
Executive’s actions while a director, officer, employee, or agent of the Company
or any of its affiliates, and under the Indemnification Agreement between the
Executive and the Company dated March 10, 2011.

 

18.                                 Successor Company.  The Company shall
require any successor or successors (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement in form and substance satisfactory to
Executive, to acknowledge expressly that this Agreement is binding upon and
enforceable against the Company in accordance with the terms hereof, and to
become jointly and severally obligated with the Company to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession or successions had taken place. 
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement.  As used in this
Agreement, the Company shall mean the Company as herein before defined and any
such successor or successors to its business and/or assets, jointly and
severally.

 

19.                                 Notice.  All notices and other
communications required or permitted hereunder or necessary or convenient in
connection herewith shall be in writing and shall be delivered personally or
mailed by registered or certified mail, return receipt requested, or by
overnight express courier service, as follows:

 

If to the Company, to:

 

Cephalon, Inc.

41 Moores Rd.

Frazer, PA 19355

 

Attn:

 

With a copy to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

 

10

--------------------------------------------------------------------------------


 

Attn:  I. Lee Falk, Esquire

 

If to Executive, to:

 

[EXECUTIVE OFFICER ADDRESS]

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to the other Parties hereto in the manner
specified in this Section; provided, however, that if no such notice is given by
the Company following a Change in Control, notice at the last address of the
Company or to any successor pursuant to this Section 19 shall be deemed
sufficient for the purposes hereof.  Any such notice shall be deemed delivered
and effective when received in the case of personal delivery, five (5) days
after deposit, postage prepaid, with the U.S. Postal Service in the case of
registered or certified mail, or on the next business day in the case of
overnight express courier service.

 

20.                                 Contents of Agreement, Amendment and
Assignment.

 

(a)                                  This Agreement supersedes all prior
agreements (including the Existing Agreement, which is hereby terminated, but
not including the Employee Confidentiality Agreement and Indemnification
Agreement referred to above) and sets forth the entire understanding between the
Parties hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment executed by
Executive and executed on the Company’s behalf by a duly authorized officer. 
The provisions of this Agreement may provide for payments to Executive under
certain compensation or bonus plans under circumstances where such plans would
not provide for payment thereof.  It is the specific intention of the Parties
that the provisions of this Agreement shall supersede any provisions to the
contrary in such plans, and such plans shall be deemed to have been amended to
correspond with this Agreement without further action by the Company or the
Board.

 

(b)                                 Nothing in this Agreement shall be construed
as giving Executive any right to be retained in the employ of the Company, or as
changing or modifying the “at will” nature of Executive’s employment status.

 

(c)                                  All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, representatives, successors and assigns of the Parties
hereto, except that the duties and responsibilities of Executive and the Company
hereunder shall not be assignable in whole or in part by the Company.  If
Executive should die after Executive’s Termination Date and while any amount
payable hereunder would still be payable to Executive hereunder if Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devises,
legates or other designees or, if there is no such designee, to Executive’s
estate.

 

21.                                 Severability.  If any provision of this
Agreement or application thereof to anyone or under any circumstances shall be
determined to be invalid or unenforceable, such invalidity or

 

11

--------------------------------------------------------------------------------


 

unenforceability shall not affect any other provisions or applications of this
Agreement which can be given effect without the invalid or unenforceable
provision or application.

 

22.                                 Remedies Cumulative; No Waiver.  No right
conferred upon the Parties by this Agreement is intended to be exclusive of any
other right or remedy, and each and every such right or remedy shall be
cumulative and shall be in addition to any other right or remedy given hereunder
or now or hereafter existing at law or in equity.  No delay or omission by a
party to this Agreement in exercising any right, remedy or power hereunder or
existing at law or in equity shall be construed as a waiver thereof.

 

23.                                 Company Recoupment Policy.  Executive agrees
that any compensation payable under the Agreement or otherwise shall be subject
to any applicable recoupment or clawback policy that the Board may implement
from time to time with respect to officers of the Company.

 

24.                                 Section 409A.

 

(a)                                  Interpretation.  Notwithstanding the other
provisions hereof, this Agreement is intended to comply with the requirements of
section 409A of the Code, to the extent applicable, and shall be interpreted to
avoid any penalty sanctions under section 409A of the Code.  If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed.  All payments to be made upon termination of employment
under this Agreement may only be made upon a “separation from service” under
section 409A of the Code.  For purposes of section 409A of the Code, each
payment made under this Agreement shall be treated as a separate payment.  In no
event may Executive, directly or indirectly, designate the calendar year of
payment.  Notwithstanding any provision of this Agreement to the contrary, in no
event shall the timing of Executive’s execution of the Release, directly or
indirectly, result in Executive designating the calendar year of payment, and if
a payment that is subject to execution of the Release could be made in more than
one taxable year, payment shall be made in the later taxable year.

 

(b)                                 Payment Delay.  Notwithstanding any
provision to the contrary in this Agreement, if on Executive’s Termination Date
Executive is a “specified employee” (as such term is defined in section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Company (or any successor thereto) in its sole discretion in accordance with
its “specified employee” determination policy, then all cash severance payments
payable to Executive under this Agreement that are deemed as deferred
compensation subject to the requirements of section 409A of the Code shall be
postponed for a period of six months following Executive’s “separation from
service” with the Company (or any successor thereto).  The postponed amounts
shall be paid to Executive in a lump sum within thirty (30) days after the date
that is six (6) months following Executive’s “separation from service” with the
Company (or any successor thereto). If Executive dies during such six (6)-month
period and prior to payment of the postponed cash amounts hereunder, the amounts
delayed on account of section 409A of the Code shall be paid to the personal
representative of Executive’s estate within sixty

 

12

--------------------------------------------------------------------------------


 

(60) days after Executive’s death.  No interest shall be paid on any amounts
delayed pursuant to this subsection.

 

(c)                                  Reimbursements.  All reimbursements
provided under this Agreement shall be made or provided in accordance with the
requirements of section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the taxable year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit.  If expenses are incurred in connection with any tax audit or
litigation, any reimbursements under the Agreement for such expenses shall be
paid not later than the end of Executive’s taxable year following Executive’s
taxable year in which (i) the tax audit or litigation is resolved if no taxes
are paid or (ii) the taxes that are subject to such audit or litigation are
remitted to the taxing authority.  Any tax gross up payments to be made
hereunder shall be made not later than the end of Executive’s taxable year next
following Executive’s taxable year in which the related taxes are remitted to
the taxing authority.

 

25.                                 Survival.  The provisions of Sections 7, 13,
14, 15, 17 and 23 shall survive termination of this Agreement.

 

26.                                 Governing Law.  This Agreement shall be
governed by and interpreted under the laws of the State of Delaware without
giving effect to any conflict of laws provisions.

 

27.                                 Miscellaneous.  All section headings are for
convenience only.  This Agreement may be executed in several counterparts, each
of which is an original. It shall not be necessary in making proof of this
Agreement or any counterpart hereof to produce or account for any of the other
counterparts.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

 

 

CEPHALON, INC.

 

 

 

Attest:

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

Witness

 

 

NAME:

 

 

13

--------------------------------------------------------------------------------